DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/012125 to Mader (NOTE: the citations will refer to the English language version US 2015/0075222) in view of WO 2014/161534 to Krueger (NOTE: the citations will refer to the English language version US 2016/0059359).
Regarding claims 1, 3, 4, 6, 14, 15, 16, and 20 Mader discloses a laser (6) that emits light along a path (1) that strikes a glass substrate (5) with a radiation wavelength [0048], an optical element (8) in the light path (Fig. 2), and an interface block (4) on an edge of the substrate (5) (Figs. 1 -3b), the interface block is also at least partially transparent (claim 37 and Fig. 3a), the beam is emitted from the laser to follow a path first through the optical element (8) and then the interface block at an angular intersection (Figs. 1-3b), the laser beam emitted at a predetermined wavelength [0068].  An index matching fluid is at the boundary between the block and substrate [0046 and 0056]. A laser beam can be used/the interface block is transparent to wavelengths in 
Mader does not show a rectangular parallelpiped nor discuss a gradient index material.
However, Krueger discloses a rectangular parallelpiped element (8, Fig. 4a-c) that has a material gradient [0047] and is a glass material that has an intensity-dependent/non-uniform/different indices of refraction [0020].
The advantage of utilizing a rectangular parallelpiped material with a gradient is to control the energy intensity to desired areas. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mader by using the shape and material as in Krueger for the block of Mader in order to control the energy intensity to desired areas.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mader/Kruger in view of 2013/0167590 to Teranishi.
Regarding claim 5 Mader/Kruger does not disclose a notched shoulder.
However, Teranishi discloses a support (1) with a notch (Fig. 4h, middle) on a rotatable pinion (T, R1, [0056]) 
The advantage of utilizing rotatable pinion in a notched shoulder is to remove and drop an undesired block or severed piece of block. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mader/Kruger by .
Claims 2, 7, 8, 9, 11, 12, 13, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mader/Kruger in view of US 5,698,120 to Kurosawa.
Regarding claims 2, 7, 8, 9, 11, 12, 13, 17, 18, and 19 Mader/Kruger disclose the above, but do not discuss a plurality of sections.
However, Kurosawa discloses optics with different refractive indices in different areas (col. 7, ln. 33-49).
The advantage of utilizing optics with different refractive indices in different areas is to further control the beam(s) properties at different areas of the substrate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mader/Kruger’s block by different refractive indices in different areas as in Kurosawa in order to further control the beam(s) properties at different areas of the substrate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mader/Kruger/Kurosawa in view of 2013/0167590 to Teranishi.
Regarding claim 10 Mader/Kruger/ Kurosawa does not disclose a notched shoulder.
However, Teranishi discloses a support (1) with a notch (Fig. 4h, middle) on a rotatable pinion (T, R1, [0056]) 
The advantage of utilizing rotatable pinion in a notched shoulder is to remove and drop an undesired block or severed piece of block. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mader/Kruger/Kurosawa by using the rotatable pinion and notch as in Teranishi with the block 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761